8 U.S. 316
4 Cranch 316
THE UNITED STATESv.McDOWELL.
February Term, 1808

1
ERROR to the district court for the district of Kentucky, in an action of debt for twenty thousand dollars, the penalty of an official bond given by the defendant, as marshal of that district, for the faithful execution of the duties of his office by himself and his deputies. The defendant pleaded performance generally. The United States, in their replication, assigned a special breach of the condition of the bond, in nonpaying over to the United States the sum of three hundred and twenty-eight dollars. The judgment below was against the United States, who sued out the present writ of error.


2
But this Court, without argument, decided that it had no jurisdiction, the matter in dispute being of less value than 2,000 dollars.